DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 2A-3B) in the reply filed on 8/9/22 is acknowledged.
Claims 5-8 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressing component”, “skin proximity sensing component”, and “force adjusting component” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:  on page 3, line 23 of the claim set, “pul” should read --pull--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,736,396 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US Patent No. 10,736,396 B2 discloses a hair-removal apparatus, comprising: a hair-removal device comprising a movable hair-removal component, the movable hair-removal component comprising at least a first hair-contacting member and a second hair-contacting member, wherein the first hair-contacting member and the second hair-contacting member are movable relative to each other, and configured and arranged to mutually co-operate for removing hairs by mutually exerting a contact force (claim 1); a pressing component adapted to generate the contact force by exerting a pressing force on the movable hair-removal component during operation (claim 1); and a skin proximity sensing component adapted to detect, during operation, a relative distance between the movable hair-removal component and a portion of skin with hairs to be removed (claim 1), wherein the hair-removal apparatus comprises a force adjusting component adapted to adjust, during operation, the pressing force exerted by the pressing component in dependence on the relative distance detected by the skin proximity sensing component (claim 1), the movable hair-removal component having a functional mode during which the contact force has a first value and a non-functional mode during which the contact force has a second value that is smaller than the first value (claim 1), wherein the force adjusting component is configured and arranged to adjust the pressing force exerted by the pressing component such that, when the relative distance detected by the skin proximity sensing component is a first relative distance, the movable hair-removal component operates in the non-functional mode and, when the relative distance detected by the skin proximity sensing component is a second relative distance smaller than the first relative distance, the movable hair-removal component operates in the functional mode (claim 1).
Regarding claim 2, the patent discloses that the second value of the contact force is zero (claim 2).
Regarding claim 3, the patent discloses that the force adjusting component is adapted to adjust the pressing force exerted by the pressing component such that, when the relative distance detected by the skin proximity sensing component is above a predetermined threshold value, the movable hair-removal component operates in the non-functional mode and, when the relative distance detected by the skin proximity sensing component is below the predetermined threshold value, the movable hair-removal component operates in the functional mode (claim 3).
Regarding claim 4, the patent discloses that the pressing force exerted by the pressing component has a predefined maximum value; wherein the force adjusting component is configured and arranged to reduce the pressing force exerted by the pressing component in the non-functional mode of the movable hair-removal component to a reduced value smaller than the predefined maximum value; and wherein the force adjusting component is configured and arranged to release the pressing component in the functional mode of the movable hair-removal component such that the pressing force exerted by the pressing component has the predefined maximum value (claim 4).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is unclear because it appears that the terminology “hair-contacting member”/“hair-clamping member” and “contact force”/”clamping force” are being used to identify the same structures/forces.  Page 3, lines 18-21 recites that “the first hair-contacting member and the second hair-contacting member are movable relative to each other, and configured an arranged to mutually co-operate for removing hairs by mutually exerting a contact force…”  In lines 25-29, the claim recites “the pressing component exerts the pressing force on the hair-clamping members in a radially offset position with respect to the longitudinal rotational axis such that adjacent hair-clamping members are disposed against each other at least in a radially offset area for providing a clamping force between the adjacent hair-clamping members.” Similarly, it appears that “a movable epilating cylinder” (page 3, line 16) and “a movable hair-removal component” (page 3, line 25) are referring to the same structure.  For clarity, consistent terminology is necessary.  Appropriate correction is required.
Claims 10-15 are all dependent on rejected claim 9, thus are also rendered indefinite.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chambon et al. (WO 2010/066966 A1, see English Machine Translation attached; English Machine Translation also attached to Office Action mailed 12/12/19 for parent Application 15/534,585) (“Chambon”) in view of Ramspeck et al. (US 5,857,903) (“Ramspeck”).
Regarding claims 1 and 2, Chambon discloses (Figure 1) a hair-removal apparatus, comprising: a hair-removal device (4) comprising a movable hair-removal component (roller 5), the movable hair-removal component comprising at least a first hair-contacting member and a second hair-contacting member, wherein the first hair-contacting member and the second hair-contacting member are movable relative to each other, and configured and arranged to mutually co-operate for removing hairs by mutually exerting a contact force (epilation clamps, see page 9 of machine translation); and a skin proximity sensing component (10) adapted to detect, during operation, a relative distance between the movable hair-removal component and a portion of skin (P) with hairs to be removed (see page 9 of machine translation), the movable hair-removal component having a functional mode during which the contact force has a first value and a non-functional mode during which the contact force has a second value that is smaller than the first value (the value of the contact force is zero; see pages 11 and 12 of machine translation), wherein when the relative distance detected by the skin proximity sensing component is a first relative distance (not near or in contact with the skin P; see pages 9 and 12 of machine translation), the movable hair-removal component operates in the non-functional mode (the roller does not rotate and the epilation clamps do not open and close as the roller rotates) and, when the relative distance detected by the skin proximity sensing component is a second relative distance smaller than the first relative distance (near or in contact with the skin P), the movable hair-removal component operates in the functional mode (the roller is driven in rotation by the motor 7 via the gear train 8 and the epilation clamps open and close as the roller rotates).  Chambon discloses that the roller comprises a plurality of epilation clamps distributed at is periphery and along its length that open and close as the roller rotates (page 9 of machine translation).  
However, Chambon fails to explicitly disclose a pressing component adapted to generate the contact force by exerting a pressing force on the movable hair-removal component during operation.  Chambon also fails to explicitly disclose a force adjusting component adapted to adjust, during operation, the pressing force exerted by the pressing component in dependence on the relative distance detected by the skin proximity sensing component.  In other words, Chambon fails to explicitly disclose the claimed mechanism for opening and closing the epilation clamps during operation.
In the same field of endeavor, Ramspeck teaches (Figures 1-10) a hair removal apparatus, comprising: a hair removal device (1) with a movable hair-removal
component (cylinder 7) which comprises at least a first hair-contacting member (8) and a second hair contacting member (8) which are movable relative to each other and which are configured and arranged to mutually cooperate for removing hairs by mutually exerting a contact force; a pressing component (19) configured and arranged to generate said contact force by exerting a pressing force on the movable hair-removal component during operation (Column 9, lines 63-67); and a force adjusting component (17) which is configured and arranged to adjust, during operation, the pressing force exerted by the pressing component during movement of the hair removal device along the skin (Column 10, lines 1-6).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the hair removal apparatus
disclosed by Chambon to include the pressing component and force adjusting
component configuration taught by Ramspeck, such that the force adjusting component
adjusts the pressing force exerted by the pressing component during operation of the
hair removal device. Chambon discloses that the roller comprises a plurality epilation
clamps distributed at its periphery and along its length that open and close as the roller rotates, but fails to explicitly disclose the components that cause this operation.
Ramspeck teaches that a pressing component configured to generate a contact force
by exerting a pressing force on the hair-removal component and a force adjusting
component configured to adjust the pressing force exerted by the pressing component
during operation was known in the art before the effective filing date of the claimed
invention. This modification would provide the predictable result of allowing the first and
second hair contacting members to move relative to each other to mutually cooperate to
remove hair during rotation of the movable hair removal component in the functional
mode. 
NOTE: the pressing component, skin proximity sensing component, and force
adjusting component in the interpretation above are functional equivalents of the
structures disclosed in the Applicant's specification. Ramspeck teaches that the U-
shaped spring (19) is a functional equivalent of the disclosed pressing component (a bow-like spring member 42; see Figure 2A and page 17, lines 31-32 of the Specification) because it exerts a pressing force on the movable hair removal component during operation to ensure clamping function of the individual clamping members (8). Ramspeck also teaches that the pressure plate (17) is a functional equivalent of the disclosed force adjusting component (a lever 54 comprising a wedge 56 that interacts with the mechanical spring member 42 to adjust the pressing force on the epilator cylinder; see Figures 2A-3B and page 18, line 3 - page 19, line 9) because it adjusts the force the U-shaped spring applies to the movable hair removal component as the U-shaped spring rides along the cam surface (18) of the pressure plate (17) during rotation of the movable hair removal component. Chambon discloses that means (10) for detecting the skin (P) near or in contact with the treatment head (3) is a functional equivalent of the disclosed skin proximity sensing component (a primary lever portion 48 in the form of a mechanical contact sensor 46), see page 9 of machine translation.  Both detect the proximity of the device to skin.
Regarding claim 3, Chambon in view of Ramspeck teaches that the force adjusting component is adapted to adjust the pressing force exerted by the pressing component such that, when the relative distance detected by the skin proximity sensing component is above a predetermined threshold value (not near the skin P), the movable hair-removal component operates in the non-functional mode (roller does not rotate and epilation clamps do not open and close as the roller rotates) and, when the relative distance detected by the skin proximity sensing component is below the predetermined threshold value (near or in contact with the skin P), the movable hair-removal component operates in the functional mode (roller rotates and epilation clamps open and close as the roller rotates).
Regarding claim 4, Chambon in view of Ramspeck teaches (Ramspeck, Figures 2 and 6) that the pressing force exerted by the pressing component (19) has a predefined maximum value (U-shaped spring bearing on the outer control members 14 and 15 of the rotary cylinder 7 to effect clamping function of the clamping members 8); wherein the force adjusting component (17) is capable of reducing the pressing force exerted by the pressing component in the non-functional mode of the movable hair-removal component to a reduced value smaller than the predefined maximum value (as shown in Figure 2 of Ramspeck, the cam surface 18 of the force adjusting component increases the distance between the ends of the pressing component to reduce the force the pressing component places on the movable hair removal component); and wherein the force adjusting component (17) is capable of releasing the pressing component (19) in the functional mode (when the motor is activated to rotate the movable hair removal component) of the movable hair-removal component such that the pressing force exerted by the pressing component has the predefined maximum value.  Ramspeck teaches (Figure 2) that as the cylinder (7) rotates (functional mode), the spring force of the pressing component (19) is adjusted between the maximum value (where the spring acts on the control members 14 and 15 to cause clamping of the clamp members 8) and a reduced value (where the end of the spring 19 rides along the cam surface 18 of the force adjusting component 17 to the position shown in Figure 2, which spreads the ends of the spring, reducing the spring force and opening the clamping members).
Regarding claims 9 and 10, Chambon discloses an epilator, comprising: a hair-removal device comprising a movable epilating cylinder (5) adapted to rotate around a longitudinal rotational axis, the epilating cylinder comprising at least a first hair-contacting member and a second hair-contacting member, wherein the first hair-contacting member and the second hair-contacting member are movable relative to each other, and configured and arranged to mutually co-operate for removing hairs by mutually exerting a contact force, wherein the first hair-contacting member and the second hair-contacting member are each one of a plurality of hair-clamping members of the epilating cylinder adapted to catch and clamp hairs and pull the hairs out of skin (epilation clamps, see page 9 of machine translation); and a skin proximity sensing component (10) adapted to detect, during operation, a relative distance between the movable hair-removal component and a portion of skin (P) with hairs to be removed (see page 9 of machine translation), the movable hair-removal component having a functional mode during which the contact force has a first value and a non-functional mode during which the contact force has a second value that is smaller than the first value (the second value of the contact force is zero; see pages 11 and 12 of machine translation), wherein when the relative distance detected by the skin proximity sensing component is a first relative distance (not near or in contact with the skin P; see pages 9 and 12 of machine translation), the movable hair-removal component operates in the non-functional mode (the epilating cylinder does not rotate and the epilation clamps do not open and close as the epilating cylinder rotates) and, when the relative distance detected by the skin proximity sensing component is a second relative distance smaller than the first relative distance (near or in contact with the skin P), the movable hair-removal component operates in the functional mode (epilating cylinder 5 is driven in rotation by the motor 7 via the gear train 8 and the epilation clamps open and close as the epilating cylinder rotates.  Chambon discloses that the epilating cylinder comprises a plurality of epilation clamps distributed at is periphery and along its length that open and close as the roller rotates (page 9 of machine translation).  
However, Chambon fails to disclose a pressing component adapted to generate the contact force by exerting a pressing force on a movable hair-removal component during operation, wherein, during operation, the pressing component exerts the pressing force on the hair-clamping members in a radially offset position with respect to the longitudinal rotational axis such that adjacent hair-clamping members are disposed against each other at least in a radially offset area for providing a clamping force between the adjacent hair-clamping members.  Chambon fails to disclose that the epilator comprises a force adjusting component adapted to adjust, during operation, the pressing force exerted by the pressing component in dependence on the relative distance detected by the skin proximity sensing component.  In other words, Chambon fails to explicitly disclose the claimed mechanism for opening and closing the epilation clamps during operation.
In the same field of endeavor, Ramspeck teaches (Figures 1-10) an epilator, comprising: a hair removal device (1) comprising a movable epilating cylinder (7) adapted to rotate around a longitudinal rotational axis, the epilating cylinder comprising at least a first hair-contacting member (8) and a second hair contacting member (8), wherein the first hair-contacting member and the second hair-contacting member are movable relative to each other, and configured and arranged to mutually co-operate for removing hairs by mutually exerting a contact force, wherein the first hair-contacting member and the second hair-contacting member are each one of a plurality of hair-clamping members of the epilating cylinder adapted to catch and clamp hairs and pull the hairs out of skin; and a pressing component (19) adapted to generate the contact force by exerting a pressing force on a movable hair-removal component during operation (Column 9, lines 63-67), wherein during operation, the pressing component (19) exerts the pressing force on the hair-clamping members in a radially offset position with respect to the longitudinal rotational axis such that adjacent hair-clamping members are disposed against each other at least in a radially offset area for providing a clamping force between the adjacent hair-clamping members (Column 9, lines 63-67); and a force adjusting component (17) which is configured and arranged to adjust, during operation, the pressing force exerted by the pressing component during movement of the hair removal device along the skin (Column 10, lines 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair removal apparatus disclosed by Chambon to include the pressing component and force adjusting component configuration taught by Ramspeck, wherein the pressing component is adapted to generate the contact force by exerting a pressing force on a movable hair-removal component during operation, wherein, during operation, the pressing component exerts the pressing force on the hair-clamping members in a radially offset position with respect to the longitudinal rotational axis such that adjacent hair-clamping members are disposed against each other at least in a radially offset area for providing a clamping force between the adjacent hair-clamping members, and wherein the force adjusting component is adapted to adjust, during operation, the pressing force exerted by the pressing component in dependence on the relative distance detected by the skin proximity sensing component.  Chambon discloses that the epilating cylinder comprises a plurality epilation clamps distributed at its periphery and along its length that open and close as the roller rotates, but fails to explicitly disclose the components that cause this operation.  Ramspeck teaches that a pressing component configured to generate a contact force by exerting a pressing force on the hair-removal component and a force adjusting component configured to adjust the pressing force exerted by the pressing component during operation was known in the art before the effective filing date of the claimed invention. This modification would provide the predictable result of allowing the first and second hair contacting members to move relative to each other to mutually cooperate to remove hair during rotation of the movable hair removal component in the functional mode. 
NOTE: the pressing component, skin proximity sensing component, and force adjusting component in the interpretation above are functional equivalents of the structures disclosed in the Applicant's specification. Ramspeck teaches that the U- shaped spring (19) is a functional equivalent of the disclosed pressing component (a bow-like spring member 42; see Figure 2A and page 17, lines 31-32 of the Specification) because it exerts a pressing force on the movable hair removal component during operation to ensure clamping function of the individual clamping members (8). Ramspeck also teaches that the pressure plate (17) is a functional equivalent of the disclosed force adjusting component (a lever 54 comprising a wedge 56 that interacts with the mechanical spring member 42 to adjust the pressing force on the epilator cylinder; see Figures 2A-3B and page 18, line 3 - page 19, line 9) because it adjusts the force the U-shaped spring applies to the movable hair removal component as the U-shaped spring rides along the cam surface (18) of the pressure plate (17) during rotation of the movable hair removal component. Chambon discloses that means (10) for detecting the skin (P) near or in contact with the treatment head (3) is a functional equivalent of the disclosed skin proximity sensing component (a primary lever portion 48 in the form of a mechanical contact sensor 46), see page 9 of machine translation.
Regarding claim 11, Chambon as modified by Ramspeck teaches (Ramspeck, Figures 2 and 6) that the pressing force exerted by the pressing component (19) has a predefined maximum value (U-shaped spring bearing on the outer control members 14 and 15 of the rotary cylinder 7 to effect clamping function of the clamping members 8); wherein the force adjusting component (17) is capable of reducing the pressing force exerted by the pressing component in the non-functional mode of the movable hair-removal component to a reduced value smaller than the predefined maximum value (as shown in Figure 2 of Ramspeck, the cam surface 18 of the force adjusting component increases the distance between the ends of the pressing component to reduce the force the pressing component places on the movable hair removal component); and wherein the force adjusting component (17) is capable of releasing the pressing component (19) in the functional mode (when the motor is activated to rotate the movable hair removal component) of the movable hair-removal component such that the pressing force exerted by the pressing component has the predefined maximum value.  Ramspeck teaches (Figure 2) that as the cylinder (7) rotates (functional mode), the spring force of the pressing component (19) is adjusted between the maximum value (where the spring acts on the control members 14 and 15 to cause clamping of the clamping members 8) and a reduced value (where the end of the spring 19 rides along the cam surface 18 of the force adjusting component 17 to the position shown in Figure 2, which spreads the ends of the spring, reducing the spring force and opening the clamping members).
Regarding claim 12, Chambon in view of Ramspeck teaches that the force adjusting component is adapted to adjust the pressing force exerted by the pressing component such that, when the relative distance detected by the skin proximity sensing component is above a predetermined threshold value (not near the skin P), the movable hair-removal component operates in the non-functional mode (roller does not rotate and epilation clamps do not open and close as the roller rotates) and, when the relative distance detected by the skin proximity sensing component is below the predetermined threshold value (near or in contact with the skin P), the movable hair-removal component operates in the functional mode (roller rotates and epilation clamps open and close as the roller rotates).
Regarding claim 13, Chambon in view of Ramspeck teaches that the skin proximity sensing component (10) comprises a mechanical contact sensor configured and arranged to detect the relative distance by mechanical contact. NOTE: the Examiner is interpreting the skin proximity sensing component (10) to comprise a mechanical contact sensor because detection zone (Zd) comes into contact with the skin (P) to detect proximity of the device to the skin as shown in Figure 1 of Chambon.

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 recites that the mechanical contact sensor comprises a lever arrangement pivotably mounted relative to the hair-removal device, and the lever arrangement comprises: 
a primary lever portion with a distal end configured and arranged to contact a skin portion during operation, the primary lever portion being arranged to touch the skin, during operation, in order to displace a separating member into a releasing position, and 
a secondary lever portion comprising a separating member; 
wherein the primary and secondary lever portions are mutually coupled; and 
wherein the separating member is adapted to be displaced by rotation of the lever arrangement from a blocking position to a releasing position, wherein, in the blocking position, the separating member is arranged between the pressing component and the movable hair-removal component such that the separating member at least partially prevents transmission of the pressing force to the movable hair-removal component, and wherein, in the releasing position, the separating member releases the pressing component and the pressing component is adapted to transmit the pressing force to the movable hair-removal component.  These limitations, in combination with the limitations of claim 9 and intervening claim 13 are not disclosed or suggested in the prior art of record.  The combined teaching of Chambon in view of Ramspeck above fails to disclose or suggest a mechanical sensor comprising the lever arrangement as claimed.  Claim 15 is dependent on claim 14, thus would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 5, 2022